DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1, 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being vague for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “the  virtual tagging column” with no precedential basis. The individual claims prior limitations disclose “a non-nullable virtual tagging column.” Applicant’s attention is drawn to this oversight. 

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 4,  12, 15  and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Andrew Witkowski (United States Patent Number 6449606) hereinafter Witkowski.
Regarding claim 1 Larson teaches a  computer-implemented method (Fig. 2, methodology [0014])  of generating materialized views (creating materialized views [0031]) of a database (database [0036]) for query optimization, (query optimization  [0176]) comprising: creating, with one or more processors, (processors [0198]) a query definition (view definition “such as query definition [0035]) of a materialized view (ABS., materialized) (materialized view [0033]) including one of an inner join, (inner join [0048]) a left outer join (left outer join [0048]) of a left original database table (table  and a right original database table, (table “T2” [0048]) and a right outer join (right outer join [0048]) of the right original database table (table “T2” [0048]) and the left original database table (table “T1” [0048]) to generate a joined database table, (aggregated table [0184]) wherein the right original database table (table “T2” [0048]) is a null-producing operand (The outer union, denoted by T1 UT2 , first null-extends (pads with nulls) the tuples of each operand to schema S1 <ES2 [0045]) of one of a left outer join (left outer join [0048]) and a right outer join; (right outer join [0048]) see outer union in paragraph [0048] adding, with the one or more processors, (processor 1104 Col. 12  ln 41) as a result of the left outer join (left outer join [0048]) or the right outer join operation; (right outer join [0048]) and creating, with the one or more processors, (processors [0198]) a materialized view (ABS., materialized) (materialized view [0033]) using the query definition (view definition “such as query definition [0035]) and query results (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the joined database table (aggregated table [0184])
Larson does not fully disclose a non-nullable virtual tagging column to the right original database table with a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist; with the virtual tagging column.
a non-nullable virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) to the right original database table (Fig. 3B, right table, “table O” Col. 8 ln 62) with a value (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48)) indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist; (any row meeting condition 448 (i.e. o.rowid SIN NOT NULL AND NOT (o.b-1) includes a row rom the right table that meets the join condition of the given antijion (i.e. the rows that satisfy “o.rowid IS NOT NULL”) but does not satisfy the condition 434 (i.e. “(o.b.-1)” Col 10 ln 66 – 67 Col. 11 ln 1 – 3) with the virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   a non-nullable virtual tagging column to the right original database table with a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist; with the virtual tagging column. By adding a pseudo column the values of the actual storage locations at which rows are stored may be determined. Witkowski Col. 5 ln 35
Claims 15 and 19 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Larson in view of Witkowski teaches the method of claim 1.
Larson as modified further teaches  upon the left outer join (left outer join [0048]) or the right outer join operation (right outer join [0048]) finding a match (the join matches the foreign key constraint between l_orderkey and o_orderkey [0037)
	Larson as modified does not disclose wherein adding a non-nullable virtual tagging column to the right original database table comprises inserting a constant integer value having a first value and inserting a null entry; not finding a match.	
Witkowski teaches wherein adding a non-nullable virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) to the right original database table comprises (Fig. 3B, right table, “table O” Col. 8 ln 62) inserting a constant integer value having a first value (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) and inserting a null entry (a right table rowid pseudo column that is NULL Col 10 ln 61 – 62) not finding a match (DECODE(o.rowid, null, 0, 1) which evaluates to zero for antijoin rows. Col. 10 ln 12 – 13)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   wherein adding a non-nullable virtual tagging column to the right original database table comprises inserting a constant integer value having a first value and inserting a null entry; not finding a match.	By doing so the rowid pseudo column of the right table can be replaced by a primary key of the right 

Regarding claim 3 Larson in view of Witkowski teaches the method of claim 1.
Larson as modified does not fully  disclose wherein the virtual tagging column added to the right original database table is a part of the query results in the created materialized view.
	Witkowski wherein the virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) added to the right original database table (Fig. 3B, right table, “table O” Col. 8 ln 62) is a part of the query results (FIG. 3B) represents the results of the Ll-O.) Col. 9 ln 3) in the created materialized view (Fig. 3B, materialized view “LOC” Col. 8 ln 65)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski wherein the virtual tagging column added to the right original database table is a part of the query results in the created materialized view. By doing so a materialized view with psuedo columns are created. Witkowski Col. 8 ln 60

Regarding claim 4 Larson in view of Witkowski teaches the method of claim 1.
comprising the one or more processors (processors [0198]) storing the created materialized view with a materialized view query definition and the query results (ABS., updating the stored materialized view result associated with the materialized view definition) (updating the materialized views created by the view component 102. [0031]) by executing the materialized view query definition  (Fig. 15 execute the disclosed materialized view maintenance architecture [0194])

Regarding claim 12 Larson in view of Witkowski teaches the method of claim 1.
Larson as modified further teaches comprising optimizing (reducing the maintenance overhead through optimization [0112]) an inner join query (inner join [0048]) using materialized views (materialized views [0033]) including a harmonized table of a database, (customer table with group by operation[0180]) by: retrieving, with one or more processors, (processors [0198]) a query definition (view definition “such as query definition [0035]) in a materialized view (ABS., materialized) (materialized view [0033]) including a join of the left original database table and the right original database table (The (inner) join of the tables is defined as T11><1PT2 ={(t1,t2 )lt1ET1 , t2ET2 , p(t1,t2)}. [0048]) harmonized using a "group by" operation (outer join of the tables Customer and Orders, followed by a group by
where Customer is T1 and Orders is T2 to remove at least one duplicate entry (An operator is also needed that removes duplicates [0043]) in at least one of the left original database table (table “T1” [0048]) and the right original database table; (table “T2” [0048]) determining, with the one or more processors, (processors [0198]) whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of an inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) query definition; (view definition “such as query definition [0035]) and returning, with the one or more processors, (processors [0198]) the inner join query result (aggregated inner join views [0191]) by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191])  of the materialized view  (ABS., materialized) (materialized view [0033])

Regarding claim 18 Larson in view of Witkowski teaches the system of claim 15.
Larson as modified further teaches wherein the at least one processor (processors [0198]) executes further instructions (computer executable instructions [0194]) to optimize (reducing the maintenance overhead through optimization [0112]) an inner join query (inner join [0048]) using materialized views (materialized views [0033]) including a harmonized table (group-by tables [0184]) of a database, (database by performing operations comprising: retrieving a query definition (Fig. 4, (400) retrieve view definition “such as query definition [0073]) in a materialized view (materialized views [0033]) including a join (left outer join [0048]) of the left original database table (table “T1” [0048])  and the right original database table (table “T2” [0048])  harmonized using a "group by" operation (group by on c_custkey  [0180]) to remove at least one duplicate entry (removes duplicates [0043]) in at least one of the left original database table (table “T1” [0048]) and the right original database table; (table “T2” [0048]) determining whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of an inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) query definition; (view definition “such as query definition [0035]) and returning the inner join (inner join [0048]) query result by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the materialized view (ABS., materialized) (materialized view [0033])

Regarding claim 20 Larson in view of Witkowski teaches the medium of claim 19.
Larson as modified further teaches comprising instructions that upon executed (computer-executable instructions [0194]) by the at least one processor cause the at least one processor (processors [0198]) upon the left outer join (left outer join [0048]) or the right outer join operation (right outer join [0048]) upon the left outer join (left outer join [0048]) or the right outer join operation (right outer join [0048]) 
	Larson as modified does not fully disclose to add a non-nullable virtual tagging column to the right original database table by inserting a constant integer value having a first value; finding a match and inserting a null entry; not finding a match, the virtual tagging column added to the right original database table being a part of the query results in the created materialized view.
Witkowski teaches to add a non-nullable virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) to the right original database table (Fig. 3B, right table, “table O” Col. 8 ln 62) by inserting a constant integer value having a first value; (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) finding a match and inserting a null entry; (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) not finding a match, (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) the virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) added to the right original database table (Fig. 3B, right table, “table O” Col. 8 ln 62) being a part of the query results (FIG. 3B) represents the results of the Ll-O.) Col. 9 ln 3) in the created materialized view (Fig. 3B, materialized view “LOC” Col. 8 ln 65)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   to add a non-nullable virtual tagging column to 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Andrew Witkowski (United States Patent Number 6449606) hereinafter Witkowski and in further view of Oracle Communities
Regarding claim 5 Larson in view of Witkowski teaches the method of claim 1.
Larson as modified further teaches  wherein creating the materialized view comprises creating the materialized view (creating materialized views [0031]) using one of a left outer join (left outer join [0048]) and a right outer join (right outer join [0048]) of the left original database table (table “T1” [0048]) and the right original database table (table “T2” [0048]) and a join condition (equijoin condition [0147])
Larson does not fully disclose with no restrictions on primary key, non-nullability of column values
 with no restrictions on primary key, (primary key created with NOVALIDATE) non-nullability of column values (column_1 number not null)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski to incorporate the teachings of Oracle Communities with no restrictions on primary key, non-nullability of column values. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities.

Claims 6 – 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Andrew Witkowski (United States Patent Number 6449606) hereinafter Witkowski and in further view of Bello et al., (United States Patent Number 6496819) hereinafter Bello
Regarding claim 6 Larson in view of Witkowski teaches the method of claim 1.   
Larson as modified further teaches wherein one of the left original database table (table “T1” [0048]) and the right original database table (table “T2” [0048]) contains at least one duplicate entry, (duplicates in table “T” [0043]) further comprising: harmonizing, (removes duplicates [0043]) with the one or more processors, (processors [0198])  the one of the left original database table (table “T1” and the right original database table (table “T2” [0048]) using a "group by" operation to remove the at least one duplicate entry; (group by on c_custkey. [0180]) and creating, (creating [0031]) with the one or more processors, (processors [0198]) 
Larson does not fully disclose a second materialized view using the query definition and query results of the joined database table with the harmonized original database table.
Bello teaches a second materialized view (Fig. 2, (200) prune complete set of materialized views to create set of possible materialized views Col. 10 ln 3 – 5) using the query definition (view definition Col. 34ln 49) and query results (join results Col. 19 ln 64) of the joined database table with the harmonized original database table (the summary table is joined back to the products table Col. 38 ln 44)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski to incorporate the teachings of Bello wherein a second materialized view using the query definition and query results of the joined database table with the harmonized original database table. By doing so the summary table with scaling factors may be used to rewrite queries that call for cumulative aggregates. Bello Col. 20 ln 1 – 3
	Claim 16 corresponds to claim 6 and is rejected accordingly.

Regarding claim 7 Larson in view of Witkowski teaches the method of claim 1.
 comprising optimizing (reducing the maintenance overhead through optimization [0112]) an inner join query (inner join [0048]) using materialized views (materialized views [0033]) including one of the left outer join (left outer join [0048]) of the left original database table (table “T1” [0048]) and the right original database table (table “T2” [0048]) and the right outer join (right outer join [0048]) of the right original database table (table “T2” [0048]) and the left original database table, (table “T1” [0048]) by: retrieving, with the one or more processors, (processors [0198]) a query definition (Fig. 4, (400) retrieve view definition [0073]) in the materialized view (materialized views [0033]) including one of the left outer join (left outer join [0048]) of the left original database table (table “T1” [0048]) and the right original database table (table “T2” [0048]) and the right outer join (right outer join [0048]) of the right original database table (table “T2” [0048]) and the left original database table (table “T1” [0048]) as a result of the left outer join (left outer join [0048]) or right outer join operation, (right outer join [0048]) wherein the right original database table (table “T2” [0048]) is a null- producing operand (The outer union, denoted by T1 UT2 , first null-extends (pads with nulls) the tuples of each operand to schema S1 <ES2 [0045]) of one of the left outer join (left outer join [0048]) and the right outer join; (right outer join [0048]) see outer union in paragraph [0048] determining, with the one or more processors, (processors [0198]) whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) query definition (view definition “such as query definition [0035]) and returning, with the one or more processors, (processors [0198]) the inner join query result (inner join [0048])) by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the materialized view (ABS., materialized) (materialized view [0033])
Larson does not fully disclose with the non-nullable virtual tagging column added to the right original database table with the value indicating whether the null entry came from an original database table or has been inserted to indicate that the row or column value does not exist; and by filtering all generated null rows from the query result of the materialized view.
Witkowski teaches with the non-nullable virtual tagging column (Fig. 3B, o.orowid in Table O is a pseudo column Col. 8 ln 63) added to the right original database table (Fig. 3B, right table, “table O” Col. 8 ln 62) with the value indicating whether the null entry came from an original database table or has been inserted to indicate that the row or column value does not exist (any row meeting condition 448 (i.e. o.rowid SIN NOT NULL AND NOT (o.b-1) includes a row rom the right table that meets the join condition of the given antijion (i.e. the rows that satisfy “o.rowid IS NOT 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   with the non-nullable virtual tagging column added to the right original database table with the value indicating whether the null entry came from an original database table or has been inserted to indicate that the row or column value does not exist. By doing so a materialized view with psuedo columns are created. Witkowski Col. 8 ln 60
Bello teaches and by filtering all generated null rows (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x
is null: Col. 23 ln 20 – 21) from the query result (results that were aggregated Col. 19 ln 66) of the materialized view (Fig. 2, (221) materialized view Col. 11 ln 10)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski to incorporate the teachings of Bello by filtering all generated null rows from the query result of the materialized view. By doing so anti-join rows may be filtered out Col. 22 ln 37
Claim 17 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Larson in view of Witkowski and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches  comprising the one or more processors (processors [0198]) matching database tables in the inner join query (The (inner) join of the tables is defined as T11><1PT2 ={(t1,t2 )lt1ET1 , t2ET2 , p(t1,t2)}. [0048]) against database tables (table “T1” [0048]) (table “T2” [0048]) in the materialized view query definition (Materialized views with any combination of selections, inner joins [0033])

Regarding claim 9 Larson in view of Witkowski and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches  comprising the one or more processors (processors [0198]) matching a join condition in the inner join query as a subset of a join condition (create view goj_view as
select c_custkey, sum( o_totalprice) as tot_price
count(o_orderkey) as nn_count, count(') as row_count
from customer left outer join orders
on (c_custkey=o_custkey)
group by c_custkey [0180]) in the materialized view (materialized views [0033]) query definition (view definition “such as query definition [0035])

Regarding claim 10 Larson in view of Witkowski and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches  wherein filtering null rows (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x is null: Col. 23 ln 20 – 21) from the query result (results that were aggregated Col. 19 ln 66) of the materialized view (Fig. 2, (221) materialized view Col. 11 ln 10)
Larson as modified does not fully disclose  comprises adding a predicate "COL IS NOT NULL", where COL is a column of the added non-nullable virtual tagging column in the materialized view query definition.
Witkowski teaches   comprises adding a predicate "COL IS NOT NULL", where COL is a column of the added non-nullable virtual tagging column (o.rowid IS NOT
NULL Col. 10 ln 66) in the materialized view query definition (materialized view definition 420 Col. 9 ln 52)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski in adding a predicate "COL IS NOT NULL", where COL is a column of the added non-nullable virtual tagging column in the materialized view query definition. By doing so any row meeting condition 448 (i.e. o.rowid IS NONT NULL AND NOT (o.b=1) includes a row from the right table that meets the join condition of the given antitjoin. Witkowski  Col. 10 ln 66 – 67 and Col. 11 ln 1 – 2
Regarding claim 13 Larson in view of Witkowski teaches the method of claim 12.
Larson as modified further teaches comprising the one or more processors (processors [0198])
Larson as modified does not fully disclose filtering rows from the materialized view query result by applying a filtering condition in the query but not in the materialized view query definition.
Bello teaches filtering rows from the materialized view query result (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x
is null: Col. 23 ln 20 – 21) by applying a filtering condition in the query (QUERY 10 (select distinct month, year from time) v Col. 34 LN 37) but not in the materialized view query definition. QUERY 10 select year, sum(sum_sales) 
from ST, (select distinct month, year from time) v
where ST.month=v.month
group by year Col. 34 ln 36 – 42 as con be seen here the DISTINCT CLAUSE is not on the materialized view ST; wherein ST, a materialized view, has replaced the FACT TABLE from QUERY 8
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski to incorporate the teachings of Bello wherein filtering rows from the 
access the summary table using a complex join back to the Time table Bello Col. 34 ln 32 - 33

Claims 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Andrew Witkowski (United States Patent Number 6449606) hereinafter Witkowski, in view of Bello et al., (United States Patent Number 6496819) hereinafter Bello and in further view of Oracle Communities
Regarding claim 11 Larson in view of Witkowski and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches comprising the one or more processors (processors [0198]) matching (matches [0037]) and optimizing (optimization [0112]) outer join queries (outer joins [0193]) against materialized views (ABS., materialized) (materialized view [0033]) including a left outer join (left outer join [0048]) of one of the left original database table (table “T1” [0048]) and the right original database table (table “T2” [0048]) and a join condition (equijoin condition [0147])
Larson as modified does not fully disclose with no restrictions on primary key, non-nullability
with no restrictions on primary key, (primary key created with NOVALIDATE) non-nullability (column_1 number not null)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, Bello to incorporate the teaches of Oracle Communities with no restrictions on primary key,  non-nullability. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities

 Regarding claim 14 Larson in view of Witkowski teaches the method of claim 12.
Larson as modified further teaches comprising the one or more processors (processors [0198]) matching (matches the foreign key constraint between l_orderkey and o_orderkey. [0037]) and optimizing (reducing the maintenance overhead through optimization [0112]) outer join queries (outer joins [0193]) against materialized views (ABS., materialized) (materialized view [0033]) and a join condition (equijoin condition [0147])
Larson as modified does not fully disclose including one of a harmonized left original database table and a harmonized right original database table with no restrictions on primary key, non-nullability
Bello teaches including one of a harmonized left original database table (group by clause operating on the product_name column of the Product table Col. 8 ln 49) and a harmonized right original database table (group by clause operating on the month column of the Time table Col. 8 ln 49) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, to incorporate the teaches of Bello including one of a harmonized left original database table and a harmonized right original database table. By doing so a join graph is created that includes (1) a set of joins that are common to both the
materialized view and the query, (2) a set of joins that are in the query but not the materialized view, and (3) a set of joins that are in the materialized view but not in the query. Bello Col. 8 ln 52 – 55.
Oracle Communities teaches with no restrictions on primary key, (primary key created with NOVALIDATE)  non-nullability (column_1 number not null,)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, to incorporate the teaches of Oracle Communities wherein with no restrictions on primary key and non-nullability. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities.

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown

the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Siddiqui et al., (United States Patent Publication Number 20110055199) teaches join order optimization in a query optimizer for queries with outer and/or semi joins. 
	Steve Stedman teaches diagrammatical expressions of TSQL Join Types

8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
09/14/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166